 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDLOF Glass, Inc. and United Glass & CeramicWorkers of North America, AFL-CIO, CLC,Petitioner. Case 11-RC-4751May 9, 1980DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.LOOn November 28, 1979, the Regional Directorfor Region 11 issued a Supplemental Decision,Order, and Direction of Second Election in theabove-entitled proceeding in which he sustainedpart of Petitioner's Objection I to conduct affect-ing the results of an election,' overruled part ofPetitioner's Objection I and its Objections 2through 9, set the election aside, and directed asecond election. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review onthe ground that the Regional Director erred infinding merit in Petitioner's Objection I and in set-ting the election aside. By telegraphic order datedDecember 27, 1979, the request for review wasgranted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review andhereby affirms the Regional Director for the fol-lowing reasons.2On two occasions, both shortly before the elec-tion, the Employer read a statement to asssembledemployees regarding the effects of union represen-tation on certain existing company policies. Thestatement alleged that once the Union Petitionerbecame the employees' bargaining representative:...the right and the freedom of each of youto come in and settle matters personally wouldbe gone. Every employee's affairs would thenbe handled by the persons who got themselvesappointed as shop stewards and committeemen for the Union.The Regional Director, relying primarily onRobbins & Myers, Inc., 241 NLRB No. 11 (1979),found that the above was a material misrepresenta-tion regarding the employees' statutory right topresent their own grievances to their employerI The tally of ballots for the election showed that of approximately 549eligible voters 255 cast valid ballots for, and 272 cast valid ballots against,Petitioner. There were no challenged ballots2 We affirm the Regional Director's overruling of Petitioner's otherobjections, as Petitioner did not request review thereof.249 NLRB No. 57without the intervention of the bargaining repre-sentative. Although Robbins & Myers may be distin-guishable, we agree with the Regional Director'sconclusion, and his recommendation that, as suchmisrepresentation occurred at a time when theUnion did not have an opportunity to make an ef-fective response, the election should be set aside.3In Robbins & Myers, the employer told employ-ees that when a union "comes on the scene the em-ployees lose all rights for direct communicationwith the Company," a somewhat broader statementthan the one made here. 241 NLRB No. 11, sl. op.,p. 6. Also, in Robbins & Myers, the Board foundthat such a misrepresentation, taken together withother misrepresentations, constituted a proper basisfor setting aside an election, but recognized that"in some circumstances each of the misrepresenta-tions made here might not warrant setting aside theelection." 241 NLRB No. 11, sl. op., p. 10. Despitethese differences, we conclude that the Employer'smisrepresentation here is serious enough to have in-terfered with the employees' free choice.The Employer maintained an "open door" policypursuant to which employees had been permittedand even encouraged to bring their grievances tomanagement personally. Employees, according tothe Employer, regularly and frequently availedthemselves of this opportunity. The Employer'sparent corporation, Libbey-Owens-Ford Company,has a number of collective-bargaining agreementswith Petitioner which contain provisions for griev-ance procedures requiring the presence of a unionrepresentative when a grievance is presented, andproviding for arbitration. The Employer arguesthat its statement was intended to inform employ-ees that under such contracts its "open door"policy could no longer exist. Nonetheless, the state-ment remains a serious misrepresentation of the em-ployees' right under Section 9(a) of the Act topresent their own grievances and have them adjust-ed without reference to any contractual proceduresas long as the substance of the adjustment is not in-consistent with the contract.4See Tipton ElectricCompany and Professional Furniture Company, 242NLRB No. 36, ALJD, sec. III,B,l,(a) (1979); Han-Dee Pak, Inc., 232 NLRB 454, 458-459 (1977).That employees frequently made use of the Em-ployer's "open door" policy makes its reputed losssomething that they well could consider a signifi-a In its request for review, the Employer did not contest the RegionalDirector's finding ith respect to the Union's opportunity effectively torespond.4 Sec. 9(a) recognizes the compatibility of the employees' right to pres-ent grievances and the union's opportunity to have a representative pres-ent. LOF GLASS, INC.429cant reason to reject union representation.5Inthese circumstances, we find that the misrepresen-tation made here was at least as serious as that inRobbins & Myers, and is sufficient to warrant set-ting aside the election.6Accordingly, as we have affirmed the RegionalDirector, we shall, and hereby do, remand the caseto him in order that he may conduct the secondelection pursuant to his Direction of Second Elec-tion, except that the payroll period for determining6 In so finding, we do not decide whether the similar misrepresentationin Robbins & Myers would have been sufficient standing alone.eligibility shall be that ending immediately beforethe date of this Decision on Review.MEMBER PENELI.O, dissenting:For the reasons expressed in my dissenting opin-ions in Robbins & Myers, Inc., 241 NLRB No. 11(1979), and General Knit of California, Inc., 239NLRB 619 (1978), in which I noted that I adhereto the sound principles enunciated in Shopping KartFood Market, Inc., 228 NLRB 1311 (1977), I wouldoverrule the Union's Objection I and certify the re-sults of the election.